Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-5, and 8 have been amended. Claims 3 and 7 are cancelled. Currently claims 1-2, 4-6, and 8 are pending.

Response to Arguments
The Applicant’s arguments are persuasive and the claims have been amended to place them in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches determining a difference in luminance before and after changes in luminance, determining a difference in contrast before and after changes in contrast, comparing the difference in luminance with the difference in contrast to determine which difference is higher and switching the one that has more effect on appearance later including all the base limitations nor does the prior art teach a display control apparatus or a switching method wherein the first microcomputer delays the switching of the display luminance of the display at least until after the second microcomputer begins to start the switching of the contrast of the display, and further wherein the first microcomputer outputs, after receiving a switching signal that triggers the display luminance and the contrast to switch, an acquisition notification to the second microcomputer, the second microcomputer, after receiving the acquisition notification, starts switching the contrast of the display and outputs a switching notification to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DONNA V Bocar/Examiner, Art Unit 2621          

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621